Citation Nr: 0006151	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  93-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals, including peroneal neuropathy, of fractures of the 
left tibia and fibula, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Craven

INTRODUCTION

The veteran had active military service from July 1968 to 
July 1972.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from an October 1990 decision of the RO, 
which denied the veteran's claim for increased rating for the 
service-connected residuals of fracture of the left tibia and 
fibula.

In March 1994, June 1996, June 1998 and March 1999, the Board 
remanded the case for further development.

The Board notes that, in August 1998, the RO granted service 
connection for lumbar spondylosis with low back pain, as 
secondary to the service-connected residuals of fracture of 
the left tibia and fibula, with a 20 percent rating, 
effective on January 25, 1997.  Also, in November 1999, the 
RO, in part, granted service connection for patellofemoral 
syndrome of the left knee, as secondary to the service-
connected residuals of fracture of the left tibia and fibula, 
with a 10 percent rating, effective on June 27, 1990.  The 
veteran did not file a Notice of Disagreement to these 
actions and, therefore, they are not matters in appellate 
status before the Board at this time.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected residuals, including 
peroneal neuropathy, of fractures of the left tibia and 
fibula, include a 11/2 cm. shortening of the left leg and no 
more than an incomplete paralysis of the common peroneal 
nerve that is severe; there is no demonstration of 
malalignment, malunion or nonunion of the tibia and fibula or 
of a scar that is superficial, poorly nourished, tender or 
painful on objective demonstration.

3.  The veteran's service-connected residuals of fracture of 
the left tibia and fibula is shown to be manifested by 
osteoarthritis of the left ankle with moderate limitation of 
motion; there is no functional loss or weakness due to pain 
in the left ankle that is so severe as to be comparable to 
ankylosis, nor is the veteran's gait impaired as a result 
thereof.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected residuals, including 
peroneal neuropathy, of fractures of the left tibia and 
fibula, have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a, 4.118, 4.124a including Diagnostic Codes 5262, 
5275, 7803, 7804, 7805, 8521 (1999).

2.  The criteria for the assignment of a separate rating of 
10 percent for osteoarthritis of the left ankle with 
limitation of motion as a residual of the service-connected 
fractures of the left tibia and fibula, have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records show that, in July 1971, the 
veteran injured his left leg while playing softball.  He was 
diagnosed with fracture of the left tibia and fibula.  An 
April 1972 radiology report revealed healing fractures of the 
distal tibial and fibular shafts at the junction of the 
middle and distal one-thirds.

In March 1989, a medical statement from Lawrence Bone, M.D., 
stated that, after an open reduction osteotomy and insertion 
of a Lottes nail, the veteran's leg had healed in 
approximately 15 degrees of varus at the ankle and 
"retrocravadum."  The veteran was reported to have recently 
developed pain in the ankle, lower leg and near the patellar 
tendon.  X-ray studies were reported to reveal synostosis 
between the tibia and fibula at the fracture site.  The ankle 
was reported to demonstrate 30 degrees of plantar flexion, 
but only neutral dorsiflexion.  The impression was patellar 
tendonitis and degenerative arthritis due to malalignment.

On VA examination in August 1990, the veteran was reported to 
complain of stiffness of the left ankle and pain distal to 
the patella.  He was reported to have a 22 cm. scar on the 
anterior aspect of the leg, a 5 cm. scar over the fibula and 
a third scar, measuring 7 cm. in length, over the patellar 
ligament.  Thigh girth was reported to be 45 cm. on the left 
and 48 cm. on the right.  Range of motion of the left ankle 
revealed dorsiflexion and plantar flexion to 20 degrees each 
and the subtalar joint was stiff.  X-ray studies were 
reported to reveal, in addition to the intramedullary rod 
inserted during the osteotomy, a lateral-posterior angular 
deformity at the tibial fracture site and a posterior angular 
deformity at the fibular fracture site.  The veteran was 
diagnosed with status post malunion fracture of the left 
tibia-fibula that required an osteotomy, Lottes nail, and 
bone graft.

During a hearing before this Member of the Board in March 
1992, the veteran reported that he had pain, weakness, 
limitation of motion and giving way of the left ankle in 
addition to occasional pain and giving way of the left knee.  
He reported that prolonged walking was painful and that he 
was unable to carry heavy loads.  He indicated that he had 
not been treated by VA or private physicians since 1989.

On a June 1992 VA electromyogram (EMG)/nerve conduction study 
(NCS), the veteran was reported to give a history of the left 
tibia-fibula fracture that had been treated initially by 
closed reduction and 11 months in a cast, and then by 
internal fixation, osteotomy and bone graft.  He was reported 
not to complain of low back pain or radiating pain, although 
he reported some numbness in the left foot.  There was 
reported to be some decreased sensation to pinprick in the 
medial and lateral aspects of the left leg and in the dorsal 
surface and sole of the left foot, but deep tendon reflexes 
were active and symmetric and straight leg raising was 
negative.  Muscle strength was reported to show hip flexion 
at 4+ on the right and 4- on the left, knee extension at 5 on 
the right and 4+ on the left, knee flexion at 4+ on the right 
and 4- on the left, dorsiflexion at 5 on the right and 3- on 
the left and plantar flexion at 5 on the right and 3+ on the 
left.  The examiner concluded that the electrodiagnostic 
findings represented left peroneal nerve palsy and possible 
underlying sensory neuropathy in both lower extremities.

In August 1992, a VA nuclear medicine report revealed that a 
bone flow study demonstrated minimally increased blood flow 
to the left lower extremity when compared to the right lower 
extremity.  The interpretation of a total bone image study 
was that it failed to demonstrate evidence of inflammation of 
the left tibia.  Abnormalities noted in the knee joints and 
left ankle joint were reported to be felt to be degenerative 
arthritis.

On a December 1992 VA radiology report of the left knee, the 
impression was no bone or joint abnormality except retained 
hardware.

On a June 1993 VA radiology report of the left lower 
extremity, the knee was reported to not be remarkable.  The 
impression was old healed fracture of the tibia and fibula 
with intramedullary rod in place.

On a June 1993 VA radiology report of the left ankle, there 
was reported to be osteopenia with no abnormality of the 
ankle itself.  The impression was no acute process.

In August 1993, a VA outpatient treatment record reported 
that the veteran's left knee had active range of motion from 
0 to 135 degrees.  There was reported to be positive crepitus 
upon terminal extension and increased pain at full flexion at 
the anterior surface of the joint line just medial to the 
quad tendon.  Anterior drawer sign was reported to be 
positive.  Range of motion of the left ankle was reported to 
show dorsiflexion to 10 degrees, plantar flexion to 20 
degrees, eversion to 5 degrees and inversion to 10 degrees.

On a July 1995 VA joints examination, the veteran reported 
that he had had left leg fractures in service and subsequent 
treatment.  However, the examiner apparently examined the 
veteran's right knee.  There was reported to be limitation of 
motion and tenderness of the left ankle and the left leg was 
shorter than the right by 1 cm..  There was reported to be 
some decreased sensation in the left foot on the L5-S1 
distribution.  Impressions included status post osteotomy for 
malunion of left tibia- fibula fractures; no clinical 
evidence of malalignment; left knee pain, apparently due to 
chronic patellar tendonitis, without evidence of patellar 
tendon rupture; left ankle pain with limitation of motion; 
and evidence of neuropathy. 

On a July 1995 VA radiology report of the knees, the 
impression was moderate degenerative joint disease of the 
left knee with chondromalacia and interrupted rod in the left 
tibia.

On a July 1995 VA radiology report of the left ankle, the 
impression was moderate degenerative change of the left 
ankle.

On a July 1995 VA neurological examination, the veteran 
reported that an EMG three years earlier had shown left 
peroneal nerve damage and peripheral neuropathy of the lower 
extremities.  He indicated that his only current medication 
was Motrin and his only medical history was 
hypercholesterolemia.  An examination revealed limitation of 
motion of the left ankle, some weakness of the muscles of the 
left lower extremity, some decreased sensation of the left 
lower extremity and right foot, and some atrophy of the left 
calf.  The impressions included left peroneal nerve palsy as 
a result of the left lower extremity trauma in 1971 and 
bilateral lower extremity peripheral neuropathy.  It was 
noted that the veteran did not have a complete foot drop.

On a September 1995 EMG study, the impression was an abnormal 
EMG with findings compatible with left distal peroneal 
neuropathy.

On a VA bones examination in September 1996, the veteran's 
leg lengths were reported to appear normal.  His sensation to 
light touch was reported to be normal throughout his left 
lower extremity, with the exception of the deep and 
superficial peroneal nerve distributions where there was some 
numbness on the left.  Range of motion of the knee was 
reported to be from 0 to 135 degrees, bilaterally.  His 
Lachman, anterior posterior drawer and varus and valgus 
stress testing were reported to be normal.  There was 
reported to be no effusion or tenderness about the knee with 
the exception of the nail insertion site.  He was reported to 
have tight hamstrings, bilaterally, with popliteal ankle at 
about 45 degrees.  The veteran was reported to work as an 
occupational therapist and was noted to notice a decrease 
with ambulation while at work.  

An examination of the left ankle was reported not to reveal 
any areas of tenderness but to have decreased range of 
motion.  The veteran's maximal dorsiflexion was reported to 
be about 5 degrees on the left versus 15 degrees on the 
right; subtalar motion to varus and valgus was about 5 to 10 
degrees versus about 20 degrees on the right; and 
plantiflexion was about 15 degrees on the left and 35 degrees 
on the right.  The veteran was reported to have some weakness 
in his ankle with about 4+ strength versus 5 on the 
contralateral side to dorsiflexion inversion and eversion, 
although his plantiflexion measured 5.  

On a September 1996 VA radiology report of the left ankle, 
there was reported to be periosteal reaction present in the 
distal tibia, which was presumably from a healing fracture.  
There were reported to be minor osteophytes present and no 
acute fractures were seen.  The impression was minor 
osteoarthritis of the left ankle.

On a VA joints examination in January 1997, the left knee was 
reported to show full extension and flexion to 145 degrees.  
There was reported to be no laxity to anterior, posterior or 
varus and valgus stress.  His joint line was reported to be 
nontender and he had minimal tenderness at the insertion of 
the patellar tendon.  He was reported to have no quad 
tenderness, atrophy or effusion he had normal mobility of the 
patella.  He was reported to have no difference in alignment 
when comparing the left to the right.  The veteran was 
reported to have several well healed scars on the left lower 
extremity in the area of the tibia.  His left leg was 
reported to be 1 cm. shorter than the right leg.  His left 
ankle was reported to have dorsiflexion to 10 degrees, 
plantar flexion to 15 degrees and minimal, if any, subtalar 
motion.  The veteran's lateral ankle ligamentous complex was 
reported to be nontender and his plantar flexors, 
dorsiflexors and extensor hallicus longus were 4 out of 5 
compared to 5 out of 5 on the right.  He was reported to have 
some decreased sensation of the distribution of the deep 
peroneal nerve and the superficial peroneal nerve.  His 
saphenous, serial and tibial nerves were reported to have 
normal sensation and he had no medial malleolar or deltoid 
tenderness.  His anterior drawer was reported to be negative 
and he had normal heel to toe gait.  He was reported to have 
weakened movement when walking on his heels and he was unable 
to walk on his toes.  He was reported to be able to move 
against gravity with his plantar flexors on his left side 
with his entire body weight.  The examiner reported that, in 
attempting to assess the veteran's fatigability of the left 
foot, he was unable to induce any weakness.  The veteran was 
reported to be well coordinated with his lower extremity and 
he was able to perform heel to shin testing without 
difficulty.  He was reported to have no painful motion of his 
ankle.  The ankle was reported to be limited in range of 
motion but to have no pain with use.

Radiographs from 1995 were reported to reveal some early 
arthritis of the tibiotalar joint and the medial compartment 
of the left knee.  The intramedullary rod in the left tibia 
was reported to be noted along with a well-healed osteotomy 
site and adequate remodeling of the osteotomy site.  The 
veteran was assessed with status post osteotomy for malunion 
of the left tibial fibula fracture in the remote past.  There 
was reported to be no clinical evidence for malalignment, 
although the veteran clinically had a leg length discrepancy 
of 1 cm..  The veteran was reported not to wear a lift in his 
shoe and he seemed to have a relatively normal gait.  The 
examiner reported that he did not believe that this was a 
significant disability for him.

The veteran was also assessed with bilateral lower extremity 
pain which was increased with activity and associated with 
back pain.  The examiner indicated that he strongly suspected 
from the veteran's history and the way his pain was relieved 
that he may have been suffering from spinal stenosis.  This 
condition was reported to fit with increasing episodes of 
back pain associated with lower extremity weakness, 
bilaterally.  

The veteran was also assessed with left ankle decreased range 
of motion and subtalar stiffness.  Radiographs were reported 
to show some residual varus alignment and possibly some early 
tibiotalar arthritis.  The veteran was reported to have 
adapted well to these problems and, although he had decreased 
range of motion, he had a normal heel to toe gait.

The veteran was also assessed with history of left knee pain, 
which was currently asymptomatic, with radiographs suggesting 
some early osteoarthritis.  The veteran was reported to have 
residual neuropathy of the deep peroneal nerve of the left 
lower extremity which was likely due to his extensive period 
of being casted.  Peroneal palsy was reported not to be a 
significant problem.

On a VA radiology report of the lumbar spine in January 1997, 
the impression was vertebral body height and alignment within 
normal limits.  No bony abnormalities were reported to be 
appreciated except for minimal degenerative changes with 
small anterior osteophytes at L3 and L4.

On a VA EMG study in January 1997, a nerve conduction study 
(NCS) of the left lower extremity was reported to reveal 
normal tibial and sural nerve responses.  The left peroneal 
motor nerve was reported to be nonresponsive when stimulating 
at the ankle, although it was normal when stimulating at the 
knee and recording at the anterior tibialis muscle.  Needle 
examination of the left lower extremity and lumbar 
paraspinous muscles was reported to reveal a few chronic 
neurogenic units in the tibialis anterior, but was otherwise 
normal.  The impression was abnormal EMG/NCS of the left 
lower extremity.  The findings were reported to indicate a 
severe peroneal neuropathy localized distal to the fibular 
head, with relative sparing of the branch supplied by the 
anterior tibialis muscle.  There was reported to be no 
electrophysiologic evidence of radiculopathy at this time.

On a February 1997 CT scan of the lumbar spine, the 
impression was minimal lumbar spondylosis.

In April 1997, Diane Somer, M.D., reported that the veteran 
complained of back pain.  The veteran was reported to have 
had an osteotomy repair of a malunion of the fracture of the 
left tibia and fibula in 1972.  His left leg was reported to 
measure 38 in. and his right leg was 38 1/2 in..  There was 
reported to be obvious muscular atrophy of the gastroc and 
soleus muscles of the left leg and a well healed surgical 
scar.  The veteran was assessed with back pain, which may be 
due to leg length discrepancy; peroneal nerve damage 
secondary to prolonged casting; and restless leg syndrome by 
description.

In April 1997, private medical records from St. Vincent 
Outpatient Physical Therapy assessed that the veteran was 
having mild biomechanical problems secondary to fracture of 
the left tibia and fibula.  These problems were reported to 
be some control problems at heel strike and leg length 
discrepancy that could be significantly increasing stress in 
the low back and causing more pain.

On a VA bones examination in September 1999, the veteran was 
reported to have a history of left tibial/fibular fracture in 
service which had initially been casted.  The knee was 
reported to have eventually had a non-union and to have been 
rodded with bone grafting to improve his alignment.  The 
veteran was reported to complain of back pain, knee pain and 
left ankle pain which were claimed to be associated with the 
tibial/fibular fracture.  The veteran reported that his left 
knee pain was painful going up and down stairs and that he 
had feelings of it giving way.  He reported that his left 
ankle was stiff but had significantly improved with therapy.  

An examination revealed a full range of motion of the back; a 
negative Faber's test; negative tenderness to palpation; and 
full iliopsoas, quadriceps, dorsiflexion, plantar flexion, 
extensor hallicus longus strength, bilaterally.  Deep tendon 
reflexes to the knee and ankle were reported to be full and 
symmetric.  The veteran was reported to have negative 
tenderness over the greater trochanters, bilaterally, and he 
had minimal atrophy of the left quadriceps when compared to 
the right, with a smaller vastus medialis oblique on the 
left.

The veteran was reported to have full range of motion of the 
left knee, positive crepitus with flexion extension of the 
left knee and patella baja.  He was reported to have 
tenderness over the lateral patellar, supralateral patellar 
facets and positive crepitus and positive grind tests on the 
left.  He was reported to have no patellar tendonitis and the 
right knee was benign.  The left ankle was reported to have 5 
to 10 degrees of dorsiflexion, 20 degrees of plantar flexion 
with a normal inversion and eversion.  The veteran was 
reported to have a well-healed scar anteriorly to his tibia 
and at the proximal tibia at the level of insertion of the 
nail.

The veteran was assessed with minimal degenerative joint 
disease of the lower back with a bulge with minimal spinal 
stenosis at L2-3 and L3-4 and at L4-5 with a mild spinal 
stenosis, mild neural fremital narrowing and mild facet 
degenerative joint disease.  There was reported to be no 
degenerative joint disease of the lumbar spine at L5-S1.  The 
left hip was reported to be normal from a study in 1996 and 
the left knee showed no degenerative joint disease.  The 
veteran was reported to have minimal degenerative changes of 
the lower back which the examiner felt were not due to his 
left tibial/fibular fracture, as his history of trauma was a 
direct blow to his tibial/fibular fracture from playing 
catcher.  The examiner reported that it had not been from an 
"actual load such as a fall from a height" which could 
contribute to his low back.  

The veteran was reported to have some atrophy of the left 
vastus medialis obliquus, which the examiner indicated could 
have been attributed to the veteran's patellofemoral pain.  
He was reported to have a leg length discrepancy that 
measured 83 cm. on the right and 841/2 cm. on the left.  The 
examiner reported that the 1 1/2 cm. differential was tolerable 
and may or may not have been attributed to the veteran's 
fracture.  The examiner indicated that the differential could 
have definitely been normal for the veteran, which might 
never be known unless he had a leg length study prior to his 
injury.  The examiner reported that the veteran did not have 
functional impairment because of the leg length discrepancy 
and that he was able to walk without an altered gait on 
examination.  The examiner indicated that the atrophy of the 
left leg was contributing to the left patellofemoral 
syndrome.  The veteran was reported to have pain in the left 
supralateral patella, which was contributive to his vastus 
medialis obliquus wasting.  There was reported to be no 
trauma to the left knee in the 1973 osteotomy.

On a VA peripheral nerves examination in September 1999, the 
veteran was reported to complain of low back pain with 
occasional numbness in both lower extremities for the 
previous eight years, with some weakness and early fatigue.  
He was reported to also complain of severe pain in the left 
knee cap and popliteal fossa and that the pain had been 
getting worse.  He was reported to have had an EMG of the 
left lower extremity in February 1997 that revealed some 
changes compatible with severe left peroneal neuropathy.  A 
February 1997 CT scan of the lumbar spine was reported to 
have shown minimal spondylosis at L2-3, L3-4 and L4-5 without 
neuroforaminal narrowing.

An examination revealed that higher cortical functions were 
intact and speech and language were normal.  Cranial nerve 
examination II through XII were reported to be intact, 
bilaterally.  Motor examination was reported to show normal 
muscle bulk, tone and strength in the upper extremities and 
there was normal muscle bulk and tone on the lower 
extremities.  The veteran was reported to have some 
contracture of decreased range of motion of the left ankle 
and strength was 5 out of 5 on the right lower extremity.  On 
the left lower extremity, he was reported to measure 4 out of 
5 on the iliopsoas and quadriceps in a give away type.  
Plantar flexion and dorsiflexion were reported to measure 5 
out of 5.

Sensory examination was reported to show decreased pin prick 
on the lateral and medial part of the left thigh and left 
calf.  Vibration and position sense were reported to be 
normal.  The veteran was reported to have some mild 
discrepancy on position sense on the left lower extremity and 
light touch was intact.  Coordination was reported to be 
normal finger to finger, finger to nose and heel to shin 
testing.  Muscle stretch reflexes were reported to measure 2+ 
throughout and to be symmetric, including the ankle reflexes.  
Plantar responses were reported to be flexor, bilaterally, 
and there was no clonus.  The veteran was reported to have 
normal gait.  He was reported to be able to walk on his heels 
and tip toes and he had some mild difficulties with tandem 
walk.  The impression was left peroneal neuropathy and 
probable radiculopathy at L2-3 and L3-4.

The examiner reported that he had reviewed the veteran's 
claims folder and had determined that there was no clear 
evidence of peripheral neuropathy, as the veteran did not 
have any decreased sensation in stocking and glove 
distribution and he had present ankle reflexes and normal toe 
and heel walking.  The veteran was reported to have some 
decreased sensation that was probably in the distribution of 
L2-3 and L3-4 radiculopathy.

On a VA EMG study in October 1999, the interpretations and 
conclusions were reported to be normal right peroneal motor 
study; absent left peroneal motor response at the ankle; 
normal bilateral tibial motor studies; peroneal motor 
response at the fibular head was absent, with response noted 
above the fibular head; normal bilateral sural sensory 
studies; normal bilateral tibial head reflexes.  Other 
conclusions included left peroneal neuropathy, which was 
reported to be worse since the September 1995 examination, 
and no EMG evidence of lumbar radiculopathy, bilaterally.


II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1999), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1999).  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5003 
(1999), there are essentially three methods of evaluating 
degenerative arthritis which is established by x-ray studies: 
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by x-ray studies, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms or satisfactory 
evidence of painful motion.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5270 
(1999), ankylosis of the ankle in plantar flexion of less 
than 30 degrees warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5271 
(1999), a moderate limitation of motion of the ankle warrants 
a 10 percent rating and a marked limitation of motion of the 
ankle warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5272 
(1999), ankylosis of the subastragalar or tarsal joint in 
poor weight-bearing position warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5275 
(1999), shortening of bones of the lower extremity by 1 1/4 to 
2 inches (3.2 cm. to 5.1 cm.) warrants a 10 percent rating.  
A rating under this code is not to be combined with other 
ratings for fracture or faulty union in the same extremity.

Under 38 C.F.R. § 4.124a including Diagnostic Code 8521 
(1999), complete paralysis of the external popliteal nerve 
(common peroneal) with foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost and adduction weakened; and anesthesia 
covers entire dorsum of foot and toes warrants a 40 percent 
rating.  Incomplete paralysis of the external popliteal nerve 
(common peroneal) that is severe warrants a 30 percent 
rating.  Incomplete paralysis of the external popliteal nerve 
(common peroneal) that is moderate warrants a 20 percent 
rating.  Incomplete paralysis of the external popliteal nerve 
(common peroneal) that is mild warrants a 10 percent rating.

The standardized range of motion for ankle dorsiflexion is 
from 0 to 20 degrees.  The standardized range of motion for 
ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate I (1999).

Under 38 C.F.R. § 4.118 including Diagnostic Code 7803 
(1999), a 10 percent rating is warranted for superficial, 
poorly nourished scars with repeated ulceration.

Under 38 C.F.R. § 4.118 including Diagnostic Code 7804 
(1999), a 10 percent rating is warranted for superficial 
scars which are tender and painful on objective 
demonstration.

Under 38 C.F.R. § 4.118 including Diagnostic Code 7805 
(1999), scars may be rated on the limitation of function of 
the part affected.

The veteran contends, in essence, that he is entitled to a 
rating greater than 30 percent for the service-connected 
residuals of fracture to the left tibia and fibula, including 
peroneal neuropathy.

On a July 1995 VA neurological examination, the impression 
included left peroneal nerve palsy as a result of the 
veteran's left lower extremity trauma in 1971.  The veteran 
was reported not to have a complete foot drop.

On a January 1997 EMG study, the left peroneal motor nerve 
was reported to be nonresponsive when stimulating at the 
ankle, although it was normal when stimulating at the knee 
and recording at the anterior tibialis muscle.  The 
impression was an abnormal EMG/NCS of the left lower 
extremity, including a severe peroneal neuropathy localized 
distal to the fibular head with relative sparing of the 
branch supplied by the anterior tibialis muscle.  There was 
reported to be no electrophysiologic evidence of 
radiculopathy.

On a VA EMG study in September 1999, the interpretations and 
conclusions were reported to be normal right peroneal motor 
study; absent left peroneal motor response at the ankle; 
normal bilateral tibial motor studies; absent peroneal motor 
response at the fibular head, with response noted above the 
fibular head; normal bilateral sural sensory studies; normal 
bilateral tibial head reflexes; and no EMG evidence of lumbar 
radiculopathy, bilaterally.

Based on its review of the evidence, the Board finds that the 
service-connected residuals of fracture of the left tibia and 
fibula are manifested by no more than an incomplete paralysis 
of the common peroneal nerve that is severe.  Because the 
veteran has been reported not to have foot drop and to be 
able to dorsiflex his left foot, paralysis of the common 
peroneal nerve is not complete.  Consequently, the Board 
finds that an increased rating is not warranted for the 
service-connected residuals of fracture of the left tibia and 
fibula, to include peroneal neuropathy, pursuant to the 
provisions of 38 C.F.R. § 4.124a including Diagnostic Code 
8521 (1999).

The Board notes that, on VA examination in January 1997, the 
veteran was reported to have several well-healed scars on the 
left lower extremity in the area of the tibia.  He was 
assessed with status post osteotomy for malunion of the left 
tibia and fibula fracture in the remote past.  However, the 
examiner reported that there was no current clinical evidence 
of malalignment.  In addition, although the veteran was 
reported to have a leg length discrepancy, with the left leg 
measuring 1 cm. shorter than the right leg, he was reported 
to have normal gait.  The examiner reported that the leg 
length discrepancy was not a significant disability for the 
veteran.

Also, on VA examination in September 1999, the veteran was 
reported to have well-healed scars anteriorly to his tibia 
and at the proximal tibia.  He was reported to have a leg 
length discrepancy that measured 83 cm. on the right and 841/2 
cm. on the left.  The examiner reported that the 11/2 cm. 
differential was tolerable for the veteran and may or may not 
have been attributed to the veteran's fracture.  The veteran 
was also reported not to have any functional impairment due 
to the leg length discrepancy and that he was able to walk 
without an altered gait on examination.

The Board finds that, because there is no current clinical 
evidence of malalignment, malunion or nonunion of the tibia 
and fibula and the veteran has not been shown to have a scar 
that is superficial, poorly nourished, superficial, tender or 
painful on objective demonstration, an increased rating is 
not warranted pursuant to the provisions of 38 C.F.R. § 4.71a 
including Diagnostic Code 5262 (1999) or 38 C.F.R. § 4.118a 
including Diagnostic Codes 7803, 7804, 7805 (1999).  See also 
38 C.F.R. §§ 4.40, 4.45 (1999).

Also, while the veteran's 11/2 cm. leg length discrepancy may 
have been due to his fracture, as reported, the leg length 
discrepancy was reported not to be significant disability for 
the veteran.  Furthermore, a 11/2 cm. shortening of the left 
leg is not compensable under 38 C.F.R. § 4.71a including 
Diagnostic Code 5275 and, therefore, an increased rating is 
not warranted.

However, the medical evidence of record does demonstrate that 
the veteran has been shown to have degenerative change and 
osteoarthritis of the left ankle.  Also, dorsiflexion on the 
most recent examinations has been shown to measure from 5 to 
10 degrees and plantar flexion has been shown to measure from 
15 to 20 degrees.  Inversion and eversion have been described 
as normal.  The veteran does consistently complain of left 
ankle pain and stiffness.  Despite these complaints, the 
veteran's gait is not impaired.  With resolution of any doubt 
in the veteran's favor, the Board finds that the service-
connected residuals of fracture of the tibia and fibula are 
manifested by osteoarthritis of the left ankle with moderate 
limitation of motion and such disability warrants the 
assignment of a separate rating of 10 percent pursuant to the 
provisions of 38 C.F.R. § 4.71a including Diagnostic Codes 
5003, 5271 (1999).  See also Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, there is no medical evidence suggesting 
either greater limitation of motion or that there is 
functional loss or weakness due to pain in the left ankle 
that is so severe as to be comparable to ankylosis to warrant 
a rating higher than 10 percent pursuant to 38 C.F.R. § 4.71a 
including Diagnostic Code 5270 (1999).  See also 38 C.F.R. §§ 
4.40, 4.45 (1999); DeLuca, 8 Vet. App. 202 (1995).

The Board further notes that the evidence of record does not 
show that the veteran's service-connected residuals of 
fracture of the left tibia and fibula, including peroneal 
neuropathy, present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an evaluation pursuant to 38 C.F.R. 3.321(b)(1) (1999).  
Evidence of an exceptional disability picture, such as that 
manifested by frequent hospitalization or marked interference 
with employment, is not demonstrated.  An increased rating on 
an extraschedular basis, therefore, is not warranted.

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  


ORDER

An increased rating in excess of 30 percent for the service-
connected residuals of fracture of the left tibia and fibula, 
including peroneal neuropathy, is denied.

A separate rating of 10 percent for the service-connected 
residuals of fracture of the left tibia and fibula, as 
manifested by osteoarthritis of the left ankle with 
limitation of motion, is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

